Name: Commission Regulation (EC) No 17/97 of 8 January 1997 amending Annexes I, II, III and IV of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin
 Type: Regulation
 Subject Matter: deterioration of the environment; NA;  health;  animal product
 Date Published: nan

 9.1.1997 EN Official Journal of the European Communities L 5/12 COMMISSION REGULATION (EC) No 17/97 of 8 January 1997 amending Annexes I, II, III and IV of Council Regulation (EEC) No 2377/90 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2377/90 of 26 June 1990 laying down a Community procedure for the establishment of maximum residue limits of veterinary medicinal products in foodstuffs of animal origin (1), as last amended by Commission Regulation (EC) No 2034/96 (2) and in particular Articles 6, 7 and 8 thereof, Whereas, in accordance with Regulation (EEC) No 2377/90, maximum residue limits must be established progressively for all pharmacologically active substances which are used within the Community in veterinary medicinal products intended for administration to food-producing animals; Whereas maximum residue limits should be established only after the examination within the Committee for Veterinary Medicinal Products of all the relevant information concerning the safety of residues of the substance concerned for the consumer of foodstuffs of animal origin and the impact of residues on the industrial processing of foodstuffs; Whereas, in establishing maximum residue limits for residues of veterinary medicinal products in foodstuffs of animal origin, it is necessary to specify the animal species in which residues may be present, the levels which may be present in each of the relevant meat tissues obtained from the treated animal (target tissue) and the nature of the residue which is relevant for the monitoring of residues (marker residue); Whereas, for the control of residues, as provided for in appropriate Community legislation, maximum residue limits should usually be established for the target tissues of liver or kidney; whereas, however, the liver and kidney are frequently removed from carcasses moving in international trade, and maximum residue limits should therefore also always be established for muscle or fat tissues; Whereas, in the case of veterinary medicinal products intended for use in laying birds, lactating animals or honey bees, maximum residue limits must also be established for eggs, milk or honey; Whereas, eprinomectin should be inserted into Annex I to Regulation (EEC) No 2377/90; Whereas zinc acetate, zinc chloride, zinc gluconate, zinc oleate, zinc stearate, chlorhexidine, glycerol formal, hesperidin, hesperidin methyl chalcone, menbutone and quatresin should be inserted into Annex II to Regulation (EEC) No 2377/90; Whereas, in order to allow for the completion of scientific studies, flumequine, doxycycline and albendazole sulfoxide should be inserted into Annex III to Regulation (EEC) No 2377/90; Whereas it appears that maximum residue limits cannot be established for chlorpromazine because residues, at whatever limit, in foodstuffs of animal origin constitute a hazard to the health of the consumer, whereas chlorpromazine should therefore be inserted into Annex IV to Regulation (EEC) No 2377/90; Whereas a period of 60 days should be allowed before the entry into force of this Regulation in order to allow Member States to make any adjustment which may be necessary to the authorisations to place the veterinary medicinal products concerned on the market which have been granted in accordance with Council Directive 81/851/EEC (3), as last amended by Directive 93/40/EEC (4) to take account of the provisions of this Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 Annexes I, II, III and IV of Regulation (EEC) No 2377/90 are hereby amended as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the sixtieth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 1997. For the Commission Martin BANGEMANN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 1. (2) OJ No L 272, 25. 10. 1996, p. 2. (3) OJ No L 317, 6. 11. 1981, p. 1. (4) OJ No L 214, 24. 8. 1993, p. 31. ANNEX Regulation (EEC) No 2377/90 is modified as follows: A. Annex I is modified as follows: 2. Anti-parasitic agents 2.3. Agents acting against endo- and ectoparasites 2.3.1. Avermectins Pharmacologically active substance Marker residue Animal Species MRLs Target tissues Other provisions 2.3.1.4. Eprinomectin Eprinomectin B1a Bovine 30 Ã ¼g/kg Muscle 30 Ã ¼g/kg Fat 600 Ã ¼g/kg Liver 100 Ã ¼g/kg Kidney 30 Ã ¼g/kg Milk B. Annex II is modified as follows: 1. Inorganic chemicals Pharmacologically active substance(s) Animal Species Other provisions 1.24. Zinc acetate All food producing species 1.25. Zinc chloride All food producing species 1.26. Zinc gluconate All food producing species 1.27. Zinc oleate All food producing species 1.28. Zinc stearate All food producing species 2. Organic compounds Pharmacologically active substance(s) Animal Species Other provisions 2.69. Chlorhexidine All food producing species For topical use only 2.70. Glycerol formal All food producing species 2.71. Hesperidin Equidae 2.72. Hesperidin methyl chalcone Equidae 2.73. Menbutone Bovine, ovine, caprine, porcine, equidae 2.74. Quatresin All food producing species For use as preservative only at concentrations of up to 0,5 % C. Annex III is modified as follows: 1. Anti-infectious agents 1.2. Antibiotics 1.2.6. Quinolones Pharmacologically active substance Marker residue Animal Species MRLs Target tissues Other provisions 1.2.6.4. Flumequine Flumequine Bovine, ovine, porcine, chicken 50 Ã ¼g/kg Muscle, fat or fat/skin Provisional MRLs expire on 1.1.2000 100 Ã ¼g/kg Liver 300 Ã ¼g/kg Kidney Salmonidae 150 Ã ¼g/kg Muscle/skin 1.2.8. Tetracyclines Pharmacologically active substance Marker residue Animal Species MRLs Target tissues Other provisions 1.2.8.1. Doxycycline Sum of parent drug and its 4-epimer Porcine, poultry 600 Ã ¼g/kg Kidney Provisional MRLs expire on 1.1.1998 300 Ã ¼g/kg Liver, skin/fat 100 Ã ¼g/kg Muscle Bovine 600 Ã ¼g/kg Kidney 300 Ã ¼g/kg Liver 100 Ã ¼g/kg Muscle 2. Antiparasitic agents 2.1. Agents acting against endoparasites 2.1.1. Benzimidazoles and pro-benzimidazoles Pharmacologically active substance Marker residue Animal Species MRLs Target tissues Other provisions 2.1.1.10. Albendazole sulphoxide Sum of albendazole, albendazole sulphoxide, albendazole sulphone, and albendazole 2-amino sulphone, expressed as albendazole Bovine, ovine, pheasant 1 000 Ã ¼g/kg Liver Provisional MRLs expire on 1.1.1998 500 Ã ¼g/kg Kidney 100 Ã ¼g/kg Muscle, fat Bovine, ovine 100 Ã ¼g/kg Milk D. Annex IV is modified as follows: List of pharmacologically active substances for which no maximum levels can be fixed: 8. Chlorpromazine